BTJTLER, District Judge.
The decree is fully justified by the opinion of the circuit court:; and vve adopt it as an expression of our views. We will only say in addition that there is no such evidence of fraud or mistake as would warrant reformation of the contract; it is scarcely pretended that there is. Taking the paper signed by tiie parties, as it stands, the plaintiffs did not exercise their option to purchase within the time specified, and they are without excuse, tending to relieve them from the consequences. Their attention was *454called to the terms of the contract, and their misunderstanding pointed out, in ample time to allow them to take the property described. Instead of taking it they declined to do so. At the time of filing their bill they were unwilling to take it; and still later when amending the bill they had not resolved to take it; and consequently asked further time to consider the subject. Time is of the essence of such contracts. If the plaintiffs had been misled respecting the terms (even without fault of the defendants) until the time for exercising the option.had expired, they might, possibly, be excused, and relieved from the consequences; but in view of the facts they certainly cannot.
The decree is affirmed.